FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                         February 19, 2016
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
RICHARD C. OLSON,

      Plaintiff - Appellant,

v.
                                                            No. 15-3282
JAMES CARMACK; FRANK DENNY;                     (D.C. No. 2:15-CV-09156-JAR-GLR)
JOHNSON COUNTY, KANSAS; JAMES                                (D. Kansas)
REID GRAHAM; MARC LASSALLE;
ALLISON LASSALLE; LINDA
SYBRANDT; CITY OF LENEXA,
KANSAS; JON GUILFORD; KANSAS
CITY MISSOURI POLICE
DEPARTMENT; MARCUS REGAN;
JASON HINKLE,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before GORSUCH, BALDOCK, and McHUGH, Circuit Judges.
                  _________________________________


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
         Richard C. Olson, proceeding pro se and in forma pauperis, appeals from the

district court’s dismissal of his complaint as frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(ii). Exercising jurisdiction under 28 U.S.C. § 1291, we AFFIRM.

                                   I.    BACKGROUND

         On July 6, 2015, Mr. Olson filed a complaint in the United States District

Court for the District of Kansas against thirteen defendants, including private

individuals, government employees, and governmental entities. The complaint

provided little more than vague claims that the defendants had violated Mr. Olson’s

state and federal constitutional rights. In response, defendants Frank Denning—the

Sheriff of Johnson County, Kansas—and the Board of County Commissioners of

Johnson County (collectively, the Johnson County Defendants), brought a motion to

dismiss the complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

The Johnson County Defendants argued that the complaint failed to set forth facts

that could support a claim for relief, that the defendants were entitled to qualified

immunity from suit, and that Mr. Olson’s claims were barred by the applicable

statutes of limitations. Mr. Olson filed an “Answer and Objection” to the Johnson

County Defendants’ motion to dismiss which provided a rambling narrative of the

actions Mr. Olson alleged constituted a “conspiracy and wrongful[], dishonest

investigation of [Mr. Olson] for all sorts of things,” including murder and food stamp

fraud.

         Defendants Marc and Allison Lassalle, who are neighbors of Mr. Olson, also

moved to dismiss the complaint under Rule 12(b)(6). The Lassalles argued that as

                                            2
non-state actors they could not be liable for any alleged violations of Mr. Olson’s

civil or constitutional rights. Without otherwise responding to the Lassalles’ motion

to dismiss, Mr. Olson filed a motion to amend his complaint. He also requested the

district court appoint him counsel due to a number of health issues.

      Before the district court could rule on Mr. Olson’s motions, additional

defendants filed motions to dismiss the original complaint for failure to state a claim,

including another neighbor, James Graham; the City of Lenexa and Detective Jason

Hinkle (the Lenexa Defendants); the Kansas City, Missouri Policy Department

(KCPD); James Carmack; and Linda Sybrandt. Mr. Olson filed various responses,

whether or not permitted by the rules, which, in turn, prompted motions to strike and

other replies from the defendants. These filings included objections to Mr. Olson’s

motion to amend his complaint, and objections to Mr. Olson’s motion to appoint

counsel.

      On September 24, 2015, the magistrate judge issued a Memorandum & Order

addressing some of the motions outstanding after this flurry of activity. Of relevance

here, the magistrate judge granted Mr. Olson’s motion to amend his complaint

because it was filed within the time Mr. Olson could amend as a matter of right under

Federal Rule of Civil Procedure 15(a)(1)(b). But the magistrate judge admonished

Mr. Olson that “Fed. R. Civ. P. 15(a) provides a procedure for amending a

complaint—a procedure [Mr. Olson] must follow despite proceeding pro se.” The

magistrate judge also denied Mr. Olson’s request for the appointment of counsel,



                                           3
concluding Mr. Olson had failed to demonstrate a colorable claim for relief on the

merits.

       Mr. Olson amended his complaint on September 23, 2015, by refiling the

original complaint with his motion to amend his complaint attached.1 The amended

complaint states2 the defendants have violated the “1st 4th 5th and 14th Amendments

to the U.S. Constitution as well as State Constitution,” and as support, alleges only

that

       [f]rom 3-1-2013 to 8-20-2013 all defendants through a wrongful conspiracy
       did a CID investigation on me knowing I was a sick man during this time I
       was in intensive care at KCMO VA. After discharge all defendan[t]s
       through a conspiracy ac[c]used me of a murder investigation causing me to
       have a stroke and blood clots on brain causing legal blindness.
       The attached motion alleges that: (1) Linda Sybrandt ordered an investigation

of Mr. Olson, and his family; (2) Mr. Carmack represented himself at various times

as a deputy with the Johnson County Sheriff’s Department, a fraud investigator for

the food stamp program, an agent with the Kansas Bureau of Investigation, an agent

with Homeland Security, and a member of the “Metro Squad”; (3) Mr. Carmack

reviewed Mr. Olson’s medical records at the Kansas City, Missouri Veterans

Administration (VA) hospital and interfered with his medical treatment; (4) Mr.

Carmack and the Metro Squad came to Mr. Olson’s home on the day Mr. Olson was


       1
         Mr. Olson also attached a document correcting the last name and address of
one of the individual plaintiffs.
       2
         Mr. Olson’s filings, including the attachments to the Amended Complaint,
are handwritten and use capitalization indiscriminately. We quote the allegations as
written, with the exception that we have not repeated the random capitalization of
words in the original.
                                           4
released from intensive case and banged on his door “as if to break it,” left a sign on

the door from the Metro Squad, and then called Mr. Olson at least five times, stating

that Mr. Olson was under investigation for murder; (5) during the course of

interviewing Mr. Olson’s neighbors, Mr. Carmack stated that Mr. Olson was under

investigation for murder, fraud, and numerous other crimes; (6) the neighbors’

interview statements were filled with untruths and lies; (7) the Lenexa defendants

asked Mr. Olson to come to the police station because he was being investigated for

murder; (8) all of the defendants acted with malice to ruin Mr. Olson’s reputation;

and (9) Mr. Olson suffered a stroke and became legally blind as a result of these

actions by the defendants.

      The defendants filed motions to dismiss the amended complaint for many of

the same reasons they challenged the original complaint. Mr. Olson filed a series of

responses with the district court reiterating the allegations and factually unsupported

claims in his amended complaint. Mr. Olson also moved for a restraining order

against Mr. and Mrs. Lassalle and Mr. Graham, enjoining them from “their

wrongful[] continued surveillance, threats both verbally and physically and total

action toward [Mr. Olson].” The Lassalles filed a response in opposition. While the

new motions were pending, Mr. Olson sought leave to further amend his complaint in

order to add a claim that all of the defendants had “conspired to deny [Mr. Olson] his

Americans with Disabilities Act Rights by causing or cause to make happen a stroke

and subsequent blindness from blood clots to the brain from all these defendants

wrongful[] actions with intent, malice and planning to do harm.”

                                           5
      On October 22, 2015, the district court entered a Memorandum Decision and

Order denying Mr. Olson’s motion for a temporary restraining order against the

Lassalles and Mr. Graham. That ruling was followed on November 9, 2015, by a

Memorandum and Order from the district court dismissing Mr. Olson’s amended

complaint with prejudice, denying the motion to file a second amended complaint as

futile, and dismissing the Defendants’ outstanding motions to dismiss, strike, and

grant summary judgment as moot.

      Mr. Olson filed this timely appeal, challenging the district court’s order

dismissing the amended complaint with prejudice. Because Mr. Olson has failed to

state a claim against any of the defendants upon which relief can be granted, we

affirm.

                                   II.    DISCUSSION

      As in the district court, Mr. Olson represents himself on appeal. We

accordingly construe his arguments liberally and hold his pleadings to less stringent

standards than those applicable to formal pleadings drafted by lawyers. See Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). But we will not undertake the role of

Mr. Olson’s advocate. United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009)

(stating that the obligation to liberally construe a pro se litigant’s arguments stops “at

the point at which we begin to serve as his advocate”). And our relaxed scrutiny of

Mr. Olson’s pleadings “does not relieve [him] of the burden of alleging sufficient

facts on which a recognized legal claim could be based.” Hall, 935 F.2d at 1110.

Conclusory statements unsupported by factual allegations are insufficient to state a

                                            6
claim, even for a pro se plaintiff. “This is so because a pro se plaintiff requires no

special legal training to recount the facts surrounding his alleged injury . . . .” Id.

       Mr. Olson sought and was granted permission to proceed in the district court

in forma pauperis, as permitted by 28 U.S.C. § 1915. But with that privilege comes a

corresponding obligation to bring only meritorious litigation. Section 1915(e)(2)(B)

provides that “the court shall dismiss the case at any time if the court determines that

. . . the action or appeal—(i) is frivolous or malicious; (ii) fails to state a claim on

which relief may be granted; or (iii) seeks monetary relief against a defendant who is

immune from suit.” 28 U.S.C. § 1915(e)(2)(B). Here, the district court performed its

duty under Section 1915(e)(B) and dismissed the amended complaint for failure to

state a claim.3

       We review de novo the district court’s dismissal of Mr. Olson’s amended

complaint for failure to state a claim under Section 1915(e)(2)(B)(ii). See Kay v.

Bemis, 500 F.3d 1214, 1217 (10th Cir. 2007). To withstand a motion to dismiss, a

complaint must contain sufficient factual detail “to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). In

turn, a claim is facially plausible when it provides sufficient factual allegations that,

taken as true, allow the court to reasonably infer the defendant is liable for the

alleged misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). And the burden falls


       3
         Although the district court dismissed Mr. Olson’s amended complaint for
failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii), it could also have
dismissed it as frivolous, id. at § 1915(e)(2)(B)(ii), or because many of the
defendants are immune from suit, id. § 1915(e)(2)(B)(iii).
                                             7
squarely on the plaintiff to meet that threshold. Twombly, 550 U.S. at 556. This

plausibility requirement ensures the complaint informs the defendant of the basis of

the claims asserted against him and also serves to eliminate claims that, in the

absence of further factual allegations, lack a reasonable prospect of success. Robbins

v. Oklahoma, 519 F.3d 1242, 1248 (10th Cir. 2008). The need for factual detail is

particularly important in claims brought against multiple defendants under § 1983.

See id. at 1249–50. Mr. Olson’s amended complaint fails to meet this threshold.

      Here, the amended complaint alleges that thirteen defendants conspired to

violate Mr. Olson’s rights under the “1st 4th 5th and 14th Amendments to the U.S.

Constitution as well as State Constitution.” The defendants include private

individuals, individuals acting in a public capacity, and government entities. But the

amended complaint wholly lacks the factual detail necessary to make out a plausible

claim against any of the defendants.

      We begin our review with the claims asserted against the private defendants,

who are each neighbors of Mr. Olson: James Reid Graham, Marc Lassalle, Allison

Lassalle, and Regina Young (collectively Neighbors). We agree with the district

court that if generously construed, Mr. Olson’s amended complaint attempts to bring

claims against them under 42 U.S.C. § 1983. But to state a claim under Section 1983,

the plaintiff must demonstrate that the defendant deprived him of a federal

constitutional or statutory right and that the defendant was acting “under color of any

statute, ordinance, regulation, custom, or usage, of any State or Territory or the

District of Columbia.” 42 U.S.C. § 1983; see also Am. Mfrs. Mut. Ins. Co. v. Sullivan,

                                           8
526 U.S. 40, 49–50 (1999) (“To state a claim for relief in an action brought under

§ 1983, respondents must establish that they were deprived of a right secured by the

Constitution or laws of the United States, and that the alleged deprivation was

committed under color of state law.”). “[M]erely private conduct, no matter how

discriminatory or wrongful,” is not actionable under § 1983. Id. at 50.

      Here, the amended complaint contains no allegations that any of the Neighbors

was acting directly under color of law. And although this color-of-state-law

requirement can be established by allegations that a private actor conspired with a

state actor, see Dennis v. Sparks, 449 U.S. 24, 29 (1980), the amended complaint is

devoid of any factual allegations, as opposed to unsupported conclusions, that the

Neighbors reached an agreement with a state actor to violate Mr. Olson’s

constitutional rights. See Hunt v. Bennett, 17 F.3d 1263, 1266 (10th Cir. 1994)

(“Conclusory allegations of conspiracy are insufficient to state a valid § 1983 claim.”

(quoting Durre v. Dempsey, 869 F.2d 543, 545 (10th Cir. 1989))). Thus, even if we

accept as true the allegations that the Neighbors’ interview statements were filled

with untruths and lies, the amended complaint fails to state a federal claim against the

Neighbors for violation of Mr. Olson’s civil or constitutional rights.

      Turning now to the allegations against the public employees and their

employers, we conclude they also fail to allege the deprivation of Mr. Olson’s

statutory or constitutional rights. See Am. Mfrs. Mut. Ins. Co., 526 U.S. at 50. The

amended complaint avers that certain defendants ordered or conducted a murder

investigation of Mr. Olson and a disability investigation of Mr. Olson’s son, during

                                           9
which they interviewed Mr. Olson’s neighbors and viewed his medical records. But

the amended complaint wholly fails to connect the allegations to any specific

statutory or constitutional right.

       With respect to the disability investigation, the amended complaint asserts

only that the defendants investigated their belief that Mr. Olson’s son “was able to

work when he was not.” Even if this allegation is taken as true and even if we assume

Mr. Olson has standing to challenge an investigation of his son, there is nothing that

prevents police officers from investigating the possible fraudulent receipt of federal

benefits. Bowen v. Roy, 476 U.S. 693, 709 (1986) (“No one can doubt that preventing

fraud in these benefits programs is an important goal.”).

       The amended complaint further alleges that certain state actors came to

Mr. Olson’s home, banged on his door, and then called him at least five times by

telephone to tell him he was the subject of a murder investigation. As part of the

investigation, Mr. Carmack allegedly represented that he was affiliated with a series

of different governmental entities, and the Lenexa Defendants asked Mr. Olson “to

come to police station because [he] was being investigated for murder.” Even

assuming all of these allegations are true and that Mr. Olson intended to claim a

violation of his Fourth Amendment right to be free from unreasonable search and

seizure or his Fifth Amendment right against self-incrimination, the conduct alleged

does not state a claim. First, a request that a suspect engage in a consensual encounter

with police, whether by voluntarily participating in an interview at the police station

or otherwise, does not violate a federal constitutional right. See Oregon v. Mathiason,

                                           10
429 U.S. 492, 495 (1977) (holding that defendant’s Fifth Amendment right against

self-incrimination was not implicated where defendant went voluntarily to the police

station at the invitation of investigating officer); Florida v. Bostick, 501 U.S. 429,

434 (1991) (holding that a voluntary encounter between a citizen and police “will not

trigger Fourth Amendment scrutiny unless it loses its consensual nature”). Second, an

unsuccessful attempt to gain access to a citizen’s home does not implicate the Fourth

Amendment. See Kentucky v. King, 563 U.S. 452, 469 (2011) (“When law

enforcement officers who are not armed with a warrant knock on a door, they do no

more than any private citizen might do.”). Third, Mr. Carmack’s use of false

credentials in conducting the investigation fails to state a federal statutory or

constitutional claim. See Lewis v. United States, 385 U.S. 206, 208–09 & n.5 (1966)

(“Artifice and stratagem may be employed to catch those engaged in criminal

enterprises.”); Brokers’ Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125,

1146 (10th Cir. 2014) (“The general rule is that government agents may use

deception to gain access to homes, offices, or other places wherein illegal acts are

being perpetrated.”).

      Next, the amended complaint asserts that during the course of the

investigation, the defendants told Mr. Olson’s neighbors he was under investigation

for murder, fraud, and other crimes. Even if Mr. Olson could assert a state tort action

for defamation or slander, he has not identified the deprivation of a federal statutory

or constitutional right. See Paul v. Davis, 424 U.S. 693, 711–12 (1976) (holding that

claims of slander and defamation by state actors did not result in a deprivation of a

                                            11
federal statutory or constitutional right). And to the extent the amended complaint

alleges the defendants invaded Mr. Olson’s privacy by reviewing his medical records

at the VA Hospital, it does not set forth sufficient facts to support a federal statutory

or constitutional claim. See Whalen v. Roe, 429 U.S. 589, 600–02 (1977) (holding

that access of the government to private records in the absence of public disclosure

“does not automatically amount to an impermissible invasion of privacy”); Paul, 424
U.S. at 712–13 (identifying the limited privacy interests protected by the

Constitution); Kerns v. Bader, 663 F.3d 1173, 1184–85 (10th Cir. 2011) (holding that

the law was not clearly established on whether a warrant was required to review

suspect’s medical records obtained voluntarily from third party).

      Even if taken as true, the allegations in the amended complaint do not state a

claim for the violation of Mr. Olson’s statutory or constitutional rights. Thus, we

AFFIRM the district court’s order dismissing the amended complaint under 28

U.S.C. § 1915(e)(2)(B)(ii).

                                             ENTERED FOR THE COURT


                                             Carolyn B. McHugh
                                             Circuit Judge




                                            12